DETAILED ACTION
This notice of allowability is based on the appeal brief filed on 19 May 2022.  Applicant’s request for reconsideration of the finality of the rejection of the last office action is persuasive and, therefore, the finality of that action is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 12, and 20, were amended on 12 July 2021 to include the following subject matter:
“determines, for the given video, whether subject retention information was obtained directly from users through a feedback mechanism is available in the content database, wherein the subject retention information indicates a likelihood that, when asked at a specified time after presentation of the given video has ended, the user will respond that they remember seeing the given video and be able to describe a subject of the given video” ;
The closest prior art of Chen et al (US20170068992, Filed 4 September 2015), Yi et al. (“Beyond Clicks: Dwell Time for Personalization”, RecSys’14, 6-10 October 2014, pp. 1-8), and Dean Donaldson (“Online Display: The demise of Click, the rise of Dwell”, Phase2: Current Practice, Unit 3: Creative Development & Production, Bournemouth University Masters in Creative Media Practice, 14 June 2009, pp. 1-58) do not fairly teach or suggest the above limitations as recited in  independent claims 1, 13, and 20: 
Specifically, Chen et al. teaches that, in the absence of direct feedback information from a user relating to his/her response to particular content presentation is sparse or not present in the sense of being, for example, not meeting a threshold of having at least one content type, one content source, and/or one content topic, then statistical proxy metrics (click propensity) would be used in response to this determination of lack of feedback availability. However, Chen et al. do not explicitly teach that the retention information (that a proxy metric would be used in place of) is indicative of a likelihood that the user will respond that they recall the subject of the video when subsequently asked and therefore do not teach “wherein the subject retention information indicates a likelihood that, when asked at a specified time after presentation of the given video has ended, the user will respond that they remember seeing the given video and be able to describe a subject of the given video.”
Yi et al. teach that that, in the absence of user ratings feedback information in response to particular content presentation,  the predicted dwell time would be used in lieu of the direct feedback information such that the predicted dwell time is a proxy for the ratings and is indicative of user retention of information in the sense that it is correlated with a propensity for the user to return to previously viewed content. However, Yi et al. do not explicitly teach that the retention information (that a proxy metric would be used in place of) is indicative of a likelihood that the user will respond that they recall the subject of the video when subsequently asked and therefore do not teach “wherein the subject retention information indicates a likelihood that, when asked at a specified time after presentation of the given video has ended, the user will respond that they remember seeing the given video and be able to describe a subject of the given video.” 
Dean Donaldson teaches that, in the absence of direct feedback information (such as physical surveys), the dwell time can be used as a metric (proxy metric) for measuring the effectiveness of the “branding” of a product in a video advertisement in which “branding” denotes the capacity of the user to recall the brand of a product at a later time. However, Donaldson does not explicitly disclose a “likelihood” associated with this retention information (either the physical surveys or the dwell time that is a proxy for the information in the physical surveys) and therefore does not teach “wherein the subject retention information indicates a likelihood that, when asked at a specified time after presentation of the given video has ended, the user will respond that they remember seeing the given video and be able to describe a subject of the given video.” 
Claim objections are withdrawn in light of claim amendments filed 31 August 2021.


Conclusion
Claims 1-6, 9-15, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124